DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 03/11/2021 has been fully considered in preparing for this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mercer (US. Patent App. Pub. No. 2010/0058229) in view of Croxford et al. (US. Patent App. Pub. No. 2015/0084983, “Croxford” hereinafter).
As per claim 1, as shown in Fig. 1 and 2, Mercer teaches an electronic device comprising:5 
a graphic buffer configured to store graphic information received from an application (system off-screen buffer 228, see ¶ [37]); 
a frame buffer configured to store graphic information to be displayed on a display (frame buffer 230, ¶ [37]); and
a processor (display controller 120, ¶ [34]), wherein the processor is configured to: 
store, in the graphic buffer, first graphic information received from a first layer (see Fig. 5A-B, ¶ [53], i.e. storing in off screen buffer 228 window information 301B received from application 210B. The first layer is interpreted as the execution of application 210B to generate window 301B);
store, in the frame buffer, second graphic information received from a second layer (¶ [52], i.e. storing the contents of window 301A directly to frame  buffer 230. The second layer is interpreted as the execution of application 210A to generate window 301A);
store, in the frame buffer, the first graphic information stored in the graphic buffer (¶ [54-55], writing window 301B into the frame buffer 230); and
simultaneously display the first graphic information and the second graphic information, which are stored in the frame buffer, through the display operatively connected with the processor (¶ [64], “Display device 122 then reads frame buffer 230 when displaying output for 
Mercer does not explicitly teach second graphic information received from a second layer when an update frequency of the second graphic information is greater than or equal to a specified value. However, Mercer does teach storing the second graphics information in the frame buffer when an update (change) occurs (see ¶ [60]).
Croxford teaches a very similar method of compositing windows for displaying (see Fig. 8), wherein “if the input window tiles have not changed, then the previous output frame buffer tile will be reused and the output frame buffer tile regeneration will be skipped.  Otherwise, the output frame buffer tile will be regenerated” (¶ [196]), and wherein the updated frame is written into the frame buffer when an update frequency of the second graphic information is equal to or greater than a specified value (see ¶ [81-83], and [190], updated input surfaces exceeds threshold number, “In an embodiment, if the number of input surface regions that contribute to an output surface region exceeds a particular, in embodiments selected, in embodiments predetermined, threshold number, then rather than checking whether any of the input surface regions have changed, the output surface region is simply regenerated without performing any check as to whether any of the input surface regions have changed”. Further, in ¶ [107], Croxford teaches “A saturating counter, for example, may be provided to count the number of frames that the region was unchanged for, and if this number exceeds a certain, in an embodiment selected, in an embodiment predefined value, such as 60 (e.g. with a 60 Hz output display rate), then the region of the output frame may be regenerated”.
	The above excerpt implies that how often input regions in the buffers (such as one of the window buffers in Fig. 8) is updated (i.e. update frequency) to the frame buffer (i.e. storing in the frame buffer) is determined when the threshold specified value) is exceeded in order to (re)generate to output surface to be stored in the display frame buffer such as shown in Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Croxford and incorporate into the method as taught by Mercer, the advantage is to save more power and bandwidth (¶ [133]).
As per claim 3, the combined Mercer-Croxford also teaches wherein the processor is configured  to: perform an operation of storing the second graphic information in the frame buffer, when an image size of the second layer is equal to or greater than a specified size (see Croxford, ¶ [88-89], by checking the number of input surfaces exceeds a threshold number, and ¶ [61], “A compositing algorithm may specify how (e.g. size, position and/or orientation) an input window (surface) is displayed in the output frame (surface)”). Thus, claim 3 would have been obvious over the combined references for the reason above.
As per claim 4, the combined Mercer-Croxford does not expressly teach wherein the processor is configured to: perform an operation of storing the second graphic information in the frame buffer when a size of a buffer requested corresponding to the second 15 layer is equal to or less than a size of the frame buffer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so because if the requested memory is bigger than the capacity of the frame buffer, some information for a display frame will be lost (see e.g. ¶ [4]).
As per claim 5, the combined Mercer-Croxford also teaches wherein the processor is configured to:2 perform an operation of storing the second graphic information in the frame buffer when there is absent a region in which an image of the first graphic information and an image of the second graphic information are overlapped with each other (see Mercer, Fig. 5A-B, ¶ [51-54]). 25  
As per claim 6, as addressed in claim 1, the combined Mercer-Croxford does also teach wherein the second layer having the update frequency of greater than or equal to the specified frequency (addressed in claim 1) is determined as a target layer, and wherein the target layer is a layer associated with an image to be directly transmitted to the frame buffer (changed input surfaces transmitted to the display frame buffer (taught by Croxford addressed above and as shown in Fig. 8) directly (taught by Mercer, as shown in Fig. 5B, ¶ [56]). Thus, claim 6 would have been obvious over the combined references for the reason above.
As per claim 7, the combined Mercer-Croxford does also teach wherein the processor is configured to: display the first graphic information stored in the frame buffer on a 0 first region of the display; and display the second graphic information stored in the frame buffer on a second region of the display (Mercer, displaying different windows as shown Fig. 4-6 on the display device).  
As per claim 8, as addressed in claim 1 with reference to Fig. 5B of Mercer, the combined Mercer-Croxford further teaches wherein the processor is configured to: store the second graphic information, which is received from the second layer, in the frame buffer without passing through the graphic buffer or another graphic buffer.2  
WO 2017/175989 PCTIKR2017/002949	as		As per claim 10, the combined Mercer-Croxford also teaches wherein the first layer and the second layer are configured to correspond to mutually different applications executed in the processor (Mercer, Fig. 5A).  
wherein the processor is configured to: determine whether to store the first graphic information received from the first layer in the graphic buffer or whether to store the second graphic information received from the second layer in the frame buffer (see Fig. 7 of Mercer).  
As per claim 12, as addressed in claim 11 referring to Fig. 7, the combined Mercer-Croxford also inherently teaches wherein the processor is configured 0 to: re-determine whether to store the first graphic information received from the first layer in the graphic buffer or whether to store the second graphic information received from the second layer in the frame buffer, based on execution of a new application (i.e. based on the occlusion of the windows).2
	Claim 14, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mercer (US. Patent App. Pub. No. 2010/0058229) in view of Croxford et al. (US. Patent App. Pub. No. 2015/0084983) further in view of Ryu et al. (US. Patent App. Pub. No. 2015/0100884, “Ryu”).
As per claim 9, the combined Mercer-Croxford does not explicitly teach wherein the first layer and the second layer are configured to correspond to one application executed in the processor.
However, in the same field of endeavor, Ryu teaches a similar method of storing and displaying composited graphics layers (Fig. 3, ¶ [8-9]), wherein as described in ¶ [37], “multiple graphical layers may be mapped to distinct regions or content of graphical output produced by a single application”.
.

Response to Arguments
Applicant's arguments filed 03/11/2021have been fully considered but they are not persuasive. Applicant argues that the cited references Mercer and Croxford fails to teach store, in the frame buffer, second graphic information received from a second layer when an update frequency of the second graphic information is greater than or equal to a specified value. In response, the examiner respectfully disagrees because in the rejection above, the examiner explains in details how this feature is interpreted. In particular, the claimed update frequency is interpreted as how often the changed input regions is written into the output surface to the frame buffer when a threshold number (a specified value) is exceeded. It is also noted that the claimed features is not clearly specified as to how these values are constructed. Therefore, the broadest reasonable interpretation is given in the rejection above.
Claim 6 with the newly added features is also clearly addressed in the rejection above.
For at least the above reason, the cited prior art meets the minimum requirements of the claims, rejection is thus maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        	
	2